Exhibit 10.8

 

SYNTHETIC BLOOD INTERNATIONAL, INC.

 

STOCK OPTION AGREEMENT

 

THIS STOCK OPTION AGREEMENT is made this xx day of xxxxxxx, 200x by and between
Synthetic Blood International, Inc, a corporation formed under the laws of the
State of New Jersey (the “Company”), and xxxxx, an offshore investor (the
“Optionee”).

 

WITNESSETH:

 

WHEREAS, the Optionee has provided investor relations and business consulting
services and,

 

WHEREAS, in consideration of said services, the Company has agreed to provide an
option for the $0.01 par value common stock of the Company.

 

NOW THEREFORE, in consideration of the premises contained herein and in the
Contract, it is agreed as follows:

 

(1) Grant of Option. Subject to the terms and conditions contained herein, the
Company hereby grants the Optionee the right, privilege and option (the
“Option”) to purchase xxxxxxxxx (xxxxxxx) shares of the $0.01 par value common
stock of the Company at a price of xxxxxxx cents ($xxx) per share.

 

(2) Term of Option. The term of the Option shall be for a period of xxx (x)
years (the “Term”) from the date of this Agreement and, subject to the terms and
provisions hereof.

 

(3) Method of Exercise The Option shall be exercised by the transmittal of
written notice thereof to the Company at its principal place of business. The
notice shall include the Optionee’s designation of the number of shares to be
purchased and Optionee’s check in payment of the purchase price. Upon receipt of
such notice and negotiation of said check, the Company shall deliver to the
Optionee a certificate representing the shares purchased, provided that if any
law or regulation requires the Company to take any action with respect to the
shares specified in such notice before the issuance thereof, the date of
delivery of the shares shall be extended for the necessary period.

 

(4) Termination of Option. Except as otherwise provided herein, the Option shall
terminate upon the expiration of xxx (x) years from the date of this Agreement.

 

(5) Right Prior to Exercise of Option. The Optionee shall have no rights as a
stockholder with respect to the shares of stock subject to the Option until the
exercise of his rights hereunder and the issuance and delivery to Optionee of a
certificate or certificates evidencing such shares.



--------------------------------------------------------------------------------

(6) Applicable Laws. The validity, construction, interpretation and
enforceability of this Agreement and the capacity of the parties shall be
determined and governed by the laws of the State of California.

 

(7) Severability. The provisions of this Agreement are severable and if any one
or more provisions may be determined to be illegal or otherwise unenforceable,
in whole or in part, the remaining provisions, and any partially unenforceable
provision to the extent enforceable in any jurisdiction, shall nevertheless be
binding and enforceable.

 

(8) Waiver. The waiver by the Company of a breach of any provision of this
Agreement by Optionee shall not operate or be construed as a waiver of any
subsequent breach by Optionee.

 

(9) Binding Effect. The provisions of this Agreement shall be binding upon the
parties hereto, their successors and assigns, including, without limitation, the
estate of the Optionee and the executors, administrators or trustees of such
estate and any receiver, trustee in bankruptcy or representative of the
creditors of the Optionee.

 

THIS STOCK OPTION AGREEMENT is hereby confirmed and executed as of this xxx day
of xxxxxxxxxxx 200x.

 

SYNTHETIC BLOOD INTERNATIONAL, INC.

By:

 

 

--------------------------------------------------------------------------------

   

Robert Nicora

   

President